Citation Nr: 1641980	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right and left elbow lateral epicondylitis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for right and left wrist carpal tunnel syndrome.

6.  Entitlement to service connection for right and left arm disorders.

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for right and left knee disorders.

11.  Entitlement to service connection for right and left shoulder disorders.

12.  Entitlement to service connection for a disorder manifested by memory loss.

13.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to March 1981, January 1991 to October 1991, September 2000 to May 2001, February 2003 to April 2004, and July 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for right and left elbow disorders, fibromyalgia, right and left wrist carpal tunnel syndrome, right and left arm disorders, right and left shoulder disorders, right and left knee disorders, a cervical spine disorder, a lumbar spine disorder, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2009 statement, the Veteran indicated that she no longer wished to claim entitlement to service connection for PTSD; the Veteran stated that she only wanted to claim entitlement to service connection for major depressive disorder in lieu of PTSD.  Service connection for major depressive disorder was granted in an October 2009 rating decision.

2.  The Veteran does not have memory loss due to a disability that is separate and distinct from the service-connected major depressive disorder.

3.  Sinusitis is attributable to service.

4.  Bilateral hearing loss disability was not manifested during service or within one year of separation.  Bilateral hearing loss disability is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for PTSD by the appellant (or her authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  A disorder manifested by memory loss was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  Sinusitis was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 2.204 (2016).

4.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims. The Veteran was also afforded VA examinations responsive to the claims for service connection of bilateral hearing loss disability and memory loss, as well as for the claim of entitlement to service connection of sinusitis.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the central nervous system are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

PTSD 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a statement received on August 14, 2009, has withdrawn the appeal of the claim of entitlement to service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and this claim is dismissed.

Memory Loss

The Board acknowledges that the Veteran has complained of memory loss.  However, there is no medical evidence showing a current disability manifested by memory loss that can be rated separately from the already service-connected major depressive disorder.  The Veteran was afforded a VA neurological examination in December 2008.  The VA examiner noted that the Veteran complained of memory loss since September 2007; the VA examiner also noted that an April 2008 psychiatric evaluation by a VA medical center reflects that the Veteran complained of poor retention of information related to her major depressive disorder, but that testing showed her memory was intact.  At the VA examination in December 2008, the VA examiner found that the Veteran did not have a separate disability manifested by memory loss; cerebellar, cranial nerves, speech, and language were normal.  There was no evidence of cognitive impairment.  According to the VA examiner, the Veteran's complaints of memory loss were symptoms of her service-connected major depressive disorder, which can cause a phenomenon called pseudodementia.  

As noted, service connection is in effect for major depressive disorder.  The rating schedule for rating psychiatric disorders contemplates manifestations of memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  The evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2016).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Bilateral Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that she was in combat, and available service personnel records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are potentially applicable.  Nonetheless, the Board concedes that she had in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

The Board finds that the weight of the evidence reflects that the Veteran does not have bilateral hearing loss disability that was caused or aggravated by her service.  

Despite the Veteran's complaints of bilateral hearing loss, the post-service medical evidence reflects that the Veteran does not have hearing loss disability of either ear for VA disability benefits purposes at any time.  She had a Maryland CNC speech recognition score of 100 percent bilaterally at the January 2009 VA examination.  Pure tone thresholds at the relevant frequencies were all 25 decibels or less.  Similarly, her military and VA audiological evaluations show that the Veteran does not have sufficient hearing loss in either ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a disability by VA.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

The Board acknowledges the Veteran's noise exposure during service and her assertions that this noise exposure caused her bilateral hearing loss.   Nonetheless, the Board notes that, despite the Veteran's complaints, the Veteran did not have auditory thresholds of 26 decibels or greater in at least three frequencies for either ear, or auditory threshold in excess of 40 decibels in either ear at any time.  Clearly the Veteran is competent to report a decrease in hearing acuity, and VA treatment records reflect a diagnosis of bilateral hearing loss.  However, the results of the audiometric examination are controlling.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  

Sinusitis

The Veteran's service treatment records reflect that she was treated for sinusitis, allergic rhinitis, and upper respiratory complaints in service.  In January 2001, she was treated for acute sinusitis, and in October 2007, she was treated for complaints of runny nose, reddened nostrils, and turbinate mucosa, and diagnosed with allergic rhinitis.  

A December 2008 VA general medical examination reflects that the Veteran did not currently have sinusitis, but that the Veteran complained of congestion, rhinorrhea, and headaches; x-rays were clear.
	
A November 2009 VA primary care treatment note reflects a history of sinus disease, and diagnoses of sinusitis and mastoiditis.

A November 2009 VA brain MRI report indicates that an MRI showed chronic sinus disease in the maxillary and ethmoid air cells, with opacification in both mastoid air cells.  The report stated that the opacification was indicative of an inflammatory process such as mastoiditis.

At the July 2010 VA examination, examination of the Veteran's nose and sinuses was normal.  X-rays of her sinuses did not show current sinusitis.

The Board finds that the evidence of record demonstrates that service connection for sinusitis is warranted.   The Board acknowledges that the July 2010 VA examiner found that the Veteran did not currently have sinusitis related to her service.  However, the Board notes that the July 2010 VA examiner did not address the Veteran's continued credible complaints of and treatment for sinus disease, documented during service and since her separation.  The VA examiner also failed to address the Veteran's in-service diagnosis of acute sinusitis and rhinitis, or the complaints of congestion, running nose, and headaches at the December 2008 VA examination.  Likewise, there is no indication that the VA examiner considered the November 2009 VA MRI and treatment note, which confirmed evidence of chronic sinus disease.  

The Board finds that the Veteran's reports of and treatment for sinusitis constitute credible lay statements of on-going symptoms.  To this point, the Board points out that the Veteran reported congestion, running nose, and headaches in multiple periods of service, and that she was diagnoses with sinusitis in January 2001.  Moreover, she has credibly reported that she had continued congestions, runny nose, and headaches in the years since service that was similar in nature to the symptoms experienced during service.  She has also continued to complain of, and seek treatment for, sinus disease.  The July 2010 VA examiner's reliance on the absence of a current episode of sinusitis and clear x-rays, despite an MRI reflecting chronic sinus disease is misplaced.  Although complaints of congestion, running nose, and headaches, standing alone, are not sufficient to grant service connection, the Veteran's service treatment records and post-service VA treatment records reflect diagnoses of sinusitis.  Likewise, her complaints are consistent with the MRI, which showed chronic sinus disease.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's sinusitis first manifested in service.  38 C.F.R. § 3.303(b).  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for sinusitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal of the claim for service connection of a PTSD is dismissed.

Service connection for memory loss is denied. 

Service connection for bilateral hearing loss disability is denied.

Service connection for sinusitis is granted.



REMAND

The Board acknowledges that the Veteran was provided with VA examinations in connection with her claims for service connection of right and left elbow lateral epicondylitis, fibromyalgia, right and left carpal tunnel syndrome of the wrists, right and left arm disorders, right and left shoulder disorders, right and left knee disorders, a lumbar spine disorder, a cervical spine disorder, and headaches.  However, the VA examinations are insufficient.  In particular, the VA examiners failed to provide etiology opinions as to the diagnoses of tension headaches, carpal tunnel syndrome, bilateral epicondylitis, bilateral shoulder sprains, bilateral knee sprains, and cervical and lumbar muscle spasms.  

In addition, the December 2008 VA examiner found that the Veteran did not meet the criteria for a diagnoses of fibromyalgia, but did not address the conflicting medical evidence of record, which reflects such a diagnosis.  Moreover, the VA examiners did not discuss whether the Veteran's arthralgias and other symptoms, in the absence of a diagnosis, constituted a disability due to undiagnosed illness or a medically unexplained chronic multisymptom illness.  The Board notes that the Veteran had service in Southwest Asia theater of operations, and that the provisions found within 38 U.S.C.A. § 1117, 1118 and 38 C.F.R. § 3.317 are for consideration here.  

As such, the Board finds that the Veteran should be afforded new VA examinations regarding the claims for service connection of a right and left elbow lateral epicondylitis, fibromyalgia, right and left carpal tunnel syndrome of the wrists, right and left arm disorders, right and left shoulder disorders, right and left knee disorders, a lumbar spine disorder, a cervical spine disorder, and headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A probative medical opinion should be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  VA cannot exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  The Veteran reported continued treatment at the San Juan VA Medical Center in a September 2015 statement; treatment records were last obtained in April 2014.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal since April 2014.

2.  After any additional records are associated with the claims file, the RO should be afforded an appropriate VA examination to determine the nature and etiology of any fibromyalgia that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current fibromyalgia is related to any event, illness, or injury during service.  If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  The Veteran should be afforded an appropriate VA examination determine the nature and etiology of any headaches that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current headaches are related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any right and left (bilateral) shoulder, arm, elbow, and knee disorders that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right and left (bilateral) shoulder, arm, elbow, and knee disorders are related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

5.  The Veteran should be afforded a VA spine examination to determine the nature and etiology of any lumbar and/or cervical spine disorders that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current lumbar and/or cervical spine disorders are related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

6.  The Veteran should be afforded a VA neurological examination to determine the nature and etiology of any carpal tunnel syndrome of the right and left wrists that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current carpal tunnel syndrome of the right and left wrists is related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

7.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STOMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


